

115 HR 5316 IH: To authorize appropriations for the seniors farmers’ market nutrition program for fiscal years 2019 through 2023.
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5316IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Faso introduced the following bill; which was referred to the Committee on AgricultureA BILLTo authorize appropriations for the seniors farmers’ market nutrition program for fiscal years 2019 through 2023. 
1.Seniors farmers’ market nutrition programSection 4402(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended striking 2018  and inserting 2023.  